Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 20, 2016

The Court of Appeals hereby passes the following order:

A16A1431. AMOS SANDERS v. THE STATE.

      In 2002, Amos Sanders entered guilty pleas in two cases. In case 02-CR-0272,
he pled guilty to one count of armed robbery and one count of possession of a firearm
during the commission of a crime, for which he was sentenced to twenty years plus
five years to run consecutively. In case 02-CR-0274, Sanders pled guilty to three
counts of armed robbery and one count of possession of a firearm during commission
of a crime, for which he was sentenced to twenty years for each of the three armed
robbery counts to run consecutively plus five years to run consecutively to the other
three sentences. The trial court indicated that the sentences from 02-CR-0272 and 02-
CR-0274 should run concurrently. Sanders subsequently filed a “Motion that
Sentence Reflect the Truth,” in which he asked the trial court to resentence him in
accordance with the plea agreement.1 The trial court denied the motion, noting that
it followed the agreement between the State and Sanders. Sanders then filed this
appeal.
      Under OCGA § 17-10-1 (f), a court may correct or reduce a sentence during
the year after its imposition or within 120 days after remittitur following a direct
appeal, whichever is later. See Frazier v. State, 302 Ga. App. 346, 347-348 (691
SE2d 247) (2010); Burg v. State, 297 Ga. App. 118, 118 (676 SE2d 465) (2009).
Once this statutory period expires, a trial court may modify a sentence only if it is


      1
       Sanders contends that it was agreed that all armed robbery convictions would
run concurrently. This contention is belied by the transcript from the guilty plea
hearing.
void. See Jones v. State, 278 Ga. 669, 670 (604 SE2d 483) (2004). A sentence is
void if the court imposes punishment that the law does not allow. Id. Therefore, in
order to support a motion for sentence modification filed outside the statutory time
period of OCGA § 17-10-1 (f), a defendant must demonstrate that the sentence
imposes punishment not allowed by law. See Frazier, supra. Further, a direct appeal
does not lie from the denial of an untimely motion seeking to modify a sentence
unless the motion raises a colorable claim that the sentence is, in fact, void. See
Reynolds v. State, 272 Ga. App. 91, 95 (3) (611 SE2d 750) (2005).
      Sanders’s motion requesting modification was not timely under OCGA § 17-
10-1 (f). Nor does he allege that his sentence is void; rather, he claims that it did not
accurately reflect his plea agreement. Consequently, Sanders has not raised a valid
void sentence argument, and this appeal is therefore DISMISSED for lack of
jurisdiction.

                                         Court of Appeals of the State of Georgia
                                                                              04/20/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.